In The
                                Court of Appeals
                       Seventh District of Texas at Amarillo
                                ________________________

                                     No. 07-12-00359-CV
                                ________________________

                       UNIT PETROLEUM COMPANY, APPELLANT

                                               V.

                           DAVID POND WELL SERVICE, INC.,
                         D/B/A, D.W.P. PRODUCTION, APPELLEE



                            On Appeal from the 31st District Court
                                   Lipscomb County, Texas
               Trial Court No. 11-04-4287; Honorable Steven Emmert, Presiding


                                          July 25, 2014

     ORDER OVERRULING APPELLEE’S MOTION FOR REHEARING
                    Before CAMPBELL and HANCOCK and PIRTLE, JJ.



       On May 19, 2014, this Court issued its Opinion and Judgment in this cause,

reversing the judgment of the trial court and declaring the rights of the parties.1


       1
         See Unit Petroleum Co. v. David Pond Well Serv., No. 07-12-00359-CV, 2014 Tex. App. LEXIS
5354 (Tex. App.—Amarillo May 19, 2014, no pet. h.)
Appellee, David Pond Well Service d/b/a D.W.P. Production, has filed a Motion for

Rehearing relating to that portion of the opinion and judgment which grants Appellant,

Unit Petroleum Company, the “exclusive executive right to establish a proration unit

encompassing any of its leasehold estate.”     Remaining convinced that our original

opinion and judgment are correct, we write to address Appellee’s primary argument.


      Appellee’s concern focuses on language in this Court’s opinion and judgment

stating that Appellant has the “exclusive” right to establish a proration unit

encompassing its own leasehold estate.        As used in our opinion and judgment,

“exclusive” means exclusive as between Appellant and Appellee, as opposed to being

held by Appellee alone or by Appellee and Appellant jointly. Our opinion and judgment

should not be read as limiting the well-established authority of the Texas Railroad

Commission. Appellee’s motion for rehearing is overruled.




                                               Patrick A. Pirtle
                                                   Justice




                                          2